Exhibit 10.1

Strategic Alliance Agreement

AGREEMENT made as of October 9, 2013, between Freedom Mortgage Corporation, a
New Jersey corporation (“Freedom Mortgage”), and Cherry Hill Mortgage Investment
Corp., a Maryland corporation (“Cherry Hill”).

WITNESSETH:

WHEREAS, Freedom Mortgage is a privately held, national mortgage bank that
originates and services mortgage loans secured by liens on one- to four-family
properties; and

WHEREAS, Cherry Hill is a newly formed affiliate of Freedom Mortgage that
intends to elect and qualify as a Real Estate Investment Trust under the
Internal Revenue Code of 1986, as amended; and

WHEREAS, Cherry Hill will have access to capital, including capital raised
through one or more offerings of its securities; and

WHEREAS, Cherry Hill will seek to benefit from having a consistent and
predictable source of real estate assets from Freedom Mortgage, and Freedom
Mortgage will seek to benefit from the liquidity available to Cherry Hill; and

WHEREAS, the parties desire to set forth the terms of a strategic alliance that
is expected to benefit them both;

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties here to agree as follows.

Section 1. Definitions.

(a) The following terms shall have the meanings specified wherever used in this
Agreement.

Acknowledgement Agreement: The Acknowledgement Agreement to be entered into by
Freedom Mortgage, as Issuer, Cherry Hill, as Secured Party, and the Government
National Mortgage Association.

Action: Any civil, criminal, investigative or administrative claim, demand,
action, suit, charge, citation, complaint, notice of violation, proceeding
(public or private), litigation, prosecution, arbitration or inquiry by or
before any Governmental Entity whether at law, in equity or otherwise.

Agreement: This Strategic Alliance Agreement as the same may be amended in
accordance with the terms hereof.

 

1



--------------------------------------------------------------------------------

Ancillary Agreements: The Acknowledgement Agreement, the Purchase Agreement and
the Flow Agreement.

Base Servicing Fee: As to any Mortgage Loan and any Collection Period, an amount
equal to the product of the Base Servicing Fee Rate, the UPB of that Mortgage
Loan as of the related Measurement Date and 1/12 or, for the first Collection
Period, the number of days in such Collection Period divided by 360; provided,
however, that payment of the Base Servicing Fee for any delinquent Mortgage Loan
shall be suspended unless and until Freedom Mortgage recovers the amount thereof
from payments in respect thereof from the related mortgagor or the amount
thereof is otherwise recovered from liquidation of the related property.

Base Servicing Fee Rate: As to any Mortgage Loan, the per annum rate specified
to be payable to Freedom Mortgage to cover the actual costs of servicing. For
example, the Base Servicing Fee Rate for the Mortgage Loans in the initial pool
will be eight (8) basis points.

Business Day: Any day other than a Saturday or Sunday or a day on which banks in
New Jersey and New York are authorized or obligated by law to close.

Closing: The closing of the initial public offering of the common stock of
Cherry Hill.

Closing Date: The date of the Closing.

Collection Period: The period beginning on the Closing Date and ending on the
last day of the calendar month in which the Closing Date occurs and each
calendar month thereafter.

Excess MSR: As to any Mortgage Loan, the portion of the servicing fee for that
Mortgage Loan that exceeds the Base Servicing Fee.

Flow Agreement : The Flow and Bulk Purchase Agreement to be entered into between
Cherry Hill, as purchaser, and Freedom Mortgage, as seller, substantially in the
form of Exhibit B attached hereto.

GAAP: Generally accepted accounting principles in the United States as in effect
from time to time as set forth in the statements, pronouncements and opinions of
the Accounting Principles Board and the American Institute of Certified Public
Accountants.

Ginnie Mae: The Government National Mortgage Association, a corporation within
the United States Department of Housing and Urban Development.

Governmental Entity: Any federal, state or local governmental authority, agency,
commission or court or self-regulatory authority or commission.

Guide: The Ginnie Mae Mortgage Backed Securities Guide.

Law: Any law, statute, ordinance, rule, regulation, code, Permit, Order, or
decree of any Governmental Entity.

 

2



--------------------------------------------------------------------------------

Lien: Any lien, pledge, security interest, mortgage, deed of trust, claim,
encumbrance, easement, servitude, encroachment, covenant, charge or similar
right of any other Person of any kind or nature whatsoever.

Material Adverse Effect: Any effect, event, circumstance, development or change
that, individually or in the aggregate, has or is reasonably likely to have a
material adverse effect on the ability of the named Party to consummate the
Transactions or perform its material obligations hereunder.

Measurement Date: As to any Collection Period, the first day of such Collection
Period.

Mortgage Loan: A loan originated and serviced by Freedom Mortgage and secured by
a first lien on a one- to four- family residential property.

MSR: The compensation owing to a servicer of a Mortgage Loan for servicing such
loan.

Order: Any applicable order, judgment, ruling, injunction, assessment, award,
decree, writ, temporary restraining order, or any other order of any nature
enacted, issued, promulgated, enforced or entered by a Governmental Entity.

Party: Either Freedom Mortgage or Cherry Hill, as the context may require.

Permit: Any license, permit, authorization, approval or consent issued by a
Governmental Entity.

Person: Any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, limited liability
partnership, joint venture, estate, trust, unincorporated organization,
association, organization or other entity or form of business enterprise or
Governmental Entity.

Purchase Agreement: The Excess MSR Acquisition and Recapture Agreement to be
entered into by Cherry Hill, as purchaser, and Freedom Mortgage, as seller,
substantially in the form of Exhibit A attached hereto.

Standby Trigger Event: The existence of any of the following: (i) Freedom
Mortgage’s Tangible Net Worth is less than the sum of $40,000,000 plus the
required net worth determined in accordance with HUD’s regulations; (ii) the
percentage of the loans serviced for Ginnie Mae that are more than 90 days
delinquent, determined as provided in the Ginnie Mae guide, exceeds 4.25% as of
any date such delinquency percentage is reported to Ginnie Mae in accordance
with that guide; (iii) the existence of a default, an event of default or an
event which with the giving of notice or the passage of time or both, will
become a default or an event of default under any warehouse agreement of Freedom
Mortgage; or (iv) Freedom Mortgage’s cash and cash equivalents are less than
$50,000,000.

 

3



--------------------------------------------------------------------------------

Tangible Net Worth: The net worth of Seller determined in accordance with GAAP,
minus all intangibles determined in accordance with GAAP (including goodwill,
capitalized financing costs and capitalized administration costs but excluding
originated and purchased mortgage servicing rights or retained residual
securities) and any and all advances to, investments in and receivables held
from affiliates; provided, however, that the non-cash effect (gain or loss) of
any mark-to-market adjustments made directly to stockholders’ equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Tangible Net Worth.

Transactions: The execution, delivery and performance of this Agreement and the
Ancillary Agreements and the performance of the other obligations set forth
herein and therein.

UPB: As to any Mortgage Loan and any date of determination, the unpaid principal
balance of such Mortgage Loan as of such date.

(b) When a reference is made in this Agreement to Sections or Exhibits, such
reference shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated. Whenever the words “herein” or “hereunder” are used in this
Agreement, they will be deemed to refer to this Agreement as a whole and not to
any specific Section. References to Sections include subsections which are part
of the related Section. Any Law defined herein will mean such Law as amended and
will include any successor Law. The table of contents, index and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. Any singular term in
this Agreement will be deemed to include the plural, and any plural term the
singular. All pronouns and variations of pronouns will be deemed to refer to the
feminine, masculine or neuter, singular or plural, as the identity of the person
referred to may require. The phrases “the date of this Agreement”, “the date
hereof’ and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date set forth in the preamble to this
Agreement. Whenever a dollar figure ($) is used in this Agreement, it will mean
United States dollars unless otherwise specified.

Section 2. The Acknowledgement Agreement

(a) Prior to the purchase and sale of Excess MSRs as contemplated by the
Purchase Agreement, Freedom Mortgage and Cherry Hill shall execute the
Acknowledgement Agreement with Ginnie Mae.

(b) Freedom Mortgage agrees that if a Standby Issuer (as defined in the
Acknowledgement Agreement) has not yet been appointed, upon the occurrence of a
Standby Trigger Event, it shall designate a Standby Issuer reasonably
satisfactory to Cherry Hill and shall use its commercially reasonable efforts to
cause such Standby Issuer to agree to act as such and to be accepted by Ginnie
Mae as the Standby Issuer referred to in the Acknowledgement Agreement. Any
costs or expenses incurred in connection with such designation, agreement and/or
approval shall be paid by Freedom Mortgage.

(c) Cherry Hill agrees that upon the request of Freedom Mortgage, Cherry Hill
shall cooperate with Freedom Mortgage’s efforts to cause the Acknowledgement
Agreement to be revised or replaced with an alternative arrangement proposed by
Freedom Mortgage that is acceptable to Ginnie Mae and that will provide Cherry
Hill with benefits, rights and remedies that are, in the reasonable judgment of
Cherry Hill, not materially less favorable than those provided under the
Acknowledgement Agreement.

 

4



--------------------------------------------------------------------------------

(d) The Purchase Agreement will provide that Freedom Mortgage will indemnify
Cherry Hill against, and hold it harmless from, any loss, cost or expense
incurred by Cherry Hill as a result of Ginnie Mae’s termination for cause of
Freedom Mortgage as an issuer.

Section 3. Ancillary Agreements.

On or prior to the Closing Date, Cherry Hill and Freedom Mortgage shall enter
into the Purchase Agreement and the Flow Agreement.

Section 4. Representations and Warranties.

(a) Freedom Mortgage represents and warrants to Cherry Hill that the statements
contained in this Section 4(a) are true and correct in all material respects as
of the date of this Agreement (or, if made as of a different specified date, as
of such date) and will be true and correct in all material respects as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 4(a)).

(i) Freedom Mortgage is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its organization. Freedom Mortgage has all
requisite corporate power and authority to own, lease and operate its assets and
carry on its business as now conducted. Freedom Mortgage is duly licensed or
qualified to do business in each jurisdiction where its ownership or leasing of
assets or the conduct of its business requires such qualification, except where
the failure to obtain such license or qualification would not reasonably be
expected to have a Material Adverse Effect.

(ii) Freedom Mortgage has full corporate power and authority to execute and
deliver this Agreement and the Ancillary Agreements and to consummate the
Transactions. The execution and delivery of this Agreement by Freedom Mortgage
and the completion by Freedom Mortgage of the Transactions have been duly and
validly authorized by all necessary corporate action of Freedom Mortgage. This
Agreement has been duly and validly executed and delivered by Freedom Mortgage
and constitutes the valid and binding obligation of Freedom Mortgage,
enforceable against Freedom Mortgage in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar Laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity,
whether applied in a court of law or a court of equity.

(iii) The execution and delivery of this Agreement and the consummation of the
Transactions and compliance by Freedom Mortgage with any of the terms or
provisions hereof will not: (i) conflict with or result in a breach or violation
of or a default under any provision of the organizational documents of Freedom
Mortgage; (ii) violate any Law applicable to Freedom Mortgage or any of its
material properties or assets or enable any Person to enjoin the Transactions;
or (iii) violate, conflict with, result

 

5



--------------------------------------------------------------------------------

in a breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of, accelerate the performance required by, or result in a right
of termination or acceleration or the creation of any Lien upon any of the
properties or assets of Freedom Mortgage under any of the terms, conditions or
provisions of any material contract to which Freedom Mortgage is a party, or by
which it or any of its properties or assets may be bound or affected.

(iv) No consents, waivers or approvals of, or filings or registrations with, any
Governmental Entity are necessary, and no consents, waivers or approvals of, or
filings or registrations by Freedom Mortgage with, any other third parties are
necessary, in connection with the execution and delivery of this Agreement by
Freedom Mortgage, and the completion by Freedom Mortgage of the Transactions.

(v) Freedom Mortgage has all Permits of, and has made all filings, applications
and registrations with, all Governmental Entities that are required in order for
it to consummate the Transactions; all such Permits are in full force and effect
and, to the knowledge of Freedom Mortgage, no suspension or cancellation of any
such Permit is threatened or will result from the consummation of the
Transactions.

(vi) Freedom Mortgage is not a party to any, nor are there pending, or to
Freedom Mortgage’s knowledge, threatened Actions (i) challenging the validity or
propriety of any of the Transactions or (ii) which could materially and
adversely affect the ability of Freedom Mortgage to perform under this Agreement
or any Ancillary Agreement.

(b) Cherry Hill represents and warrants to Freedom Mortgage that the statements
contained in this Section 4(b) are true and correct in all material respects as
of the date of this Agreement (or, if made as of a different specified date, as
of such date) and will be true and correct in all material respects as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 4(b)) and as
of the date of any purchase and sale of Excess MSRs as contemplated hereby.

(i) Cherry Hill is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its organization. Cherry Hill has all
requisite corporate power and authority to own, lease and operate its assets and
carry on its business as now conducted. Cherry Hill is duly licensed or
qualified to do business in each jurisdiction where its ownership or leasing of
assets or the conduct of its business requires such qualification, except where
the failure to obtain such license or qualification would not reasonably be
expected to have a Material Adverse Effect.

(ii) Cherry Hill has full corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements and to consummate the Transactions.
The execution and delivery of this Agreement by Cherry Hill and the completion
by Cherry Hill of the Transactions have been duly and validly authorized by all
necessary corporate action of Cherry Hill. This Agreement has been duly and
validly executed and delivered by Cherry Hill and constitutes the valid and
binding obligation of Cherry Hill, enforceable against Cherry Hill in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar Laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity, whether applied in a court of law or a court of
equity.

 

6



--------------------------------------------------------------------------------

(iii) The execution and delivery of this Agreement and the consummation of the
Transactions and compliance by Cherry Hill with any of the terms or provisions
hereof will not: (i) conflict with or result in a breach or violation of or a
default under any provision of the organizational documents of Cherry Hill;
(ii) violate any Law applicable to Cherry Hill or any of its material properties
or assets or enable any Person to enjoin the Transactions; or (iii) violate,
conflict with, result in a breach of any provisions of, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, result in the termination of, accelerate the performance
required by, or result in a right of termination or acceleration or the creation
of any Lien upon any of the properties or assets of Cherry Hill under any of the
terms, conditions or provisions of any material contract to which Cherry Hill is
a party, or by which it or any of its properties or assets may be bound or
affected.

(iv) No consents, waivers or approvals of, or filings or registrations with, any
Governmental Entity are necessary, and no consents, waivers or approvals of, or
filings or registrations by Cherry Hill with, any other third parties are
necessary, in connection with the execution and delivery of this Agreement by
Cherry Hill, and the completion by Cherry Hill of the Transactions.

(v) Cherry Hill has all Permits of, and has made all filings, applications and
registrations with, all Governmental Entities that are required in order for it
to consummate the Transactions; all such Permits are in full force and effect
and, to the knowledge of Cherry Hill, no suspension or cancellation of any such
Permit is threatened or will result from the consummation of the Transactions.

(vi) Cherry Hill is not a party to any, nor are there pending, or to Cherry
Hill’s knowledge, threatened Actions (i) challenging the validity or propriety
of any of the Transactions or (ii) which could materially and adversely affect
the ability of Cherry Hill to perform under this Agreement.

Section 5. Term and Termination.

(a) Unless earlier terminated as provided below, this Agreement shall remain in
effect until the later to occur of the date that is (x) three (3) years from the
date hereof and (y) the date on which an affiliate of Freedom Mortgage is not
acting as the external manager of Cherry Hill.

(b) In the event that a party materially breaches any representation or covenant
herein, the other party may give written notice of the breach requiring the same
to be remedied within 30 days of receipt of such notice. If the breaching party
fails to remedy the material breach in such time period, the non-breaching party
may terminate this Agreement by delivery of a written termination notice to the
breaching party. Any such termination shall not relieve the breaching party from
any obligation or liability arising prior to such termination.

 

7



--------------------------------------------------------------------------------

Section 6. Miscellaneous.

(a) All notices or other communications hereunder shall be in writing and shall
be deemed given if delivered by receipted hand delivery or mailed by prepaid
registered or certified mail (return receipt requested) or by recognized
overnight courier addressed as follows:

 

If to Freedom Mortgage to:

  

Freedom Mortgage Company

907 Pleasant Valley Ave., Suite 3

Mount Laurel, New Jersey 08054

Attention: Chief Corporate Counsel

If to Cherry Hill to:

  

Cherry Hill Mortgage Investment Corp.

301 Harper Drive

Moorestown, New Jersey 08057

Attention: Chief Financial Officer

or such other address as shall be furnished in writing by any Party. Any such
notice or communication shall be deemed to have been given: (i) as of the date
delivered by hand; (ii) three (3) Business Days after being delivered to the
U.S. mail, postage prepaid; or (iii) one (1) Business Day after being delivered
to the overnight courier.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns; provided,
however, that neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any Party without the prior written
consent of the other Party. Nothing in this Agreement is intended to confer upon
any other Person any rights or remedies under or by reason of this Agreement.

(c) This Agreement, including the Exhibits and Schedules hereto and the
documents and other writings referred to herein or therein or delivered pursuant
hereto, contains the entire agreement and understanding of the Parties with
respect to its subject matter. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the Parties other than those
expressly set forth herein or therein. This Agreement supersedes all prior
agreements and understandings between the Parties, both written and oral, with
respect to its subject matter.

(d) This Agreement may be executed in two or more counterparts, including by
facsimile or electronic transmission, each of which shall be deemed an original
but all of such counterparts together shall be deemed to be one and the same
agreement.

(e) In the event that any one or more provisions of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, by any court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provisions of this Agreement and the Parties shall use
their reasonable efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes and intents of this
Agreement.

 

8



--------------------------------------------------------------------------------

(f) The Parties may (i) amend this Agreement, (ii) extend the time for the
performance of any of the obligations or other acts of any other Party,
(iii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, or (iv) waive compliance
with any of the agreements or conditions contained herein. This Agreement may
not be amended except by an instrument in writing signed on behalf of each of
the Parties. Any agreement on the part of a Party to any extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such Party, but such waiver or failure to insist on strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

(g) This Agreement shall be governed by the laws of the State of New York,
without giving effect to its principles of conflicts of laws, other than
Section 5-1401 of the New York General Obligations Law.

(h) Each Party irrevocably submits to the jurisdiction, including the personal
jurisdiction, of (i) any New York State court sitting in New York County, and
(ii) any Federal court of the United States sitting in New York County in the
State of New York, solely for the purposes of any suit, action or other
proceeding between any of the Parties arising out of this Agreement or the
Transactions. Each Party agrees to commence any suit, action or proceeding
relating hereto only in any Federal court of the United States sitting in New
York County in the State of New York or, if such suit, action or other
proceeding may not be brought in such court for reasons of subject matter
jurisdiction, in any New York State court sitting in New York County. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any suit, action or proceeding between any of the Parties arising out of this
Agreement or the Transactions in (i) any New York State court sitting in New
York County, and (ii) any Federal court of the United States sitting in New York
County in the State of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Each Party irrevocably agrees to request that the
applicable court adjudicate any covered claim on an expedited basis and to
cooperate with each other to assure that an expedited resolution of any such
dispute is achieved. Each Party irrevocably agrees to abide by the rules or
procedure applied by the Federal courts or New York State courts (as the case
may be) (including but not limited to procedures for expedited pre-trial
discovery) and waive any objection to any such procedure on the ground that such
procedure would not be permitted in the courts of some other jurisdiction or
would be contrary to the laws of some other jurisdiction. Each Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such suit, action or other proceeding by the mailing of copies
thereof by registered mail to such Party at its address set forth in this
Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail; provided, that nothing in this Section 6(h)
shall affect the right of any Party to serve legal process in any other manner
permitted by Law.

(i) The Parties agree that irreparable damage would occur in the event that the
provisions contained in this Agreement were not performed in accordance with its
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

 

9



--------------------------------------------------------------------------------

(j) FREEDOM MORTGAGE AND CHERRY HILL HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[The remainder of this page left blank intentionally]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above-written.

 

FREEDOM MORTGAGE CORPORATION By:   /s/ Stanley C. Middleman   Name:   Stanley C.
Middleman   Title:   Chief Executive Officer CHERRY HILL MORTGAGE INVESTMENT
CORP. By:   /s/ Martin Levine   Name:   Martin Levine   Title:   Chief Financial
Officer, Treasurer and Secretary